In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-18-00121-CV
                           _______________________

                   CRESENCIA BETANCOURT, Appellant

                                         V.

                       GREG OHMER, ET AL, Appellees


                    On Appeal from the 284th District Court
                         Montgomery County, Texas
                       Trial Cause No. 15-06-06508-CV


                          MEMORANDUM OPINION

      Cresencia Betancourt (Betancourt or Plaintiff) appeals the trial court’s

judgment awarding her $3,000 in attorney’s fees against Greg Ohmer, the estate of

Greg Ohmer, and certain named sole heirs of the estate of Greg Ohmer (Appellees

or Defendants) on her breach of contract claim in her suit to quiet title on real

property. Finding no abuse of discretion, we affirm the trial court’s judgment.




                                         1
                                     Background

      Betancourt alleged in her petition that she and Greg Ohmer executed an Offer

to Sell Property with Acceptance, which Betancourt alleged is a Contract for Deed,

for the property made the basis of the suit. According to Betancourt, she agreed to

pay $39,000 for the property. She alleged that she paid an initial deposit of $5,000,

and the remaining balance of $34,000 would be paid over 180 months in monthly

payments of $363.00. Betancourt claimed that after Greg Ohmer’s death, Defendant

Angela Roche requested that the payments be made to Roche. Betancourt contends

that she contacted Roche in writing on or about May 22, 2015, to request that the

Contract for Deed be converted to a fully executed deed, promissory note, and deed

of trust. Betancourt alleged that the Estate and its heirs asserted an adverse claim or

interest in the property that operates as a cloud on the title to the property and she

contends the Estate and heirs’ claim is invalid and unenforceable. In her petition she

also alleges that the Magnolia Independent School District filed suit to collect

outstanding taxes on the property, and Betancourt believes that the property is also

encumbered by a child support lien against Ohmer or his estate filed by the State of

Texas.

      Betancourt sought a declaratory judgment that she is the sole and rightful

owner of the property at issue and that a certain portion of the deed(s) should be

                                          2
declared null and void. Betancourt also requested that the trial court partition the

property and apportion taxes, penalties, interest, and costs. Betancourt sought

reasonable and necessary attorney’s fees incurred by Betancourt including fees

necessary in the event of an appeal to the Court of Appeals and the Supreme Court

of Texas.

      After a bench trial, the trial court signed a final judgment (1) ordering the

Defendants to execute a Special Warranty Deed transferring their interest in the real

property at issue to Betancourt; (2) ordering Betancourt to execute a Promissory

Note for the total amount owed to Defendants under the lien found to be $27,130.70

as of November 15, 2017; (3) ordering that the total amount owed to Defendants is

reduced by $2,427.76 for real property taxes paid by Betancourt for the Defendants’

benefit for tax years and periods through April 15, 2009; (4) ordering Betancourt to

execute a Deed of Trust for the Defendants’ benefit to secure the total amount owed

under the Promissory Note; (5) ordering that the Special Warranty Deed, Promissory

Note, and Deed of Trust be executed by December 29, 2017; (6) awarding

Betancourt a judgment against Defendants for attorney’s fees in the amount of

$3,000.00 for Betancourt’s breach of contract claim; (7) denying Betancourt’s claim

for attorney’s fees for her declaratory judgment claim; and (8) awarding a judgment



                                         3
to the court-appointed attorney ad litem against the Defendants for $1,381.45 in

attorney’s fees.

      The trial court signed Findings of Fact and Conclusions of Law. The trial court

included in its findings of fact that “[a] reasonable fee for the necessary services

rendered by Ms. Betancourt’s attorney in enforcing the contract between Ms.

Betancourt and Mr. Ohmer’[s] heirs-at-law is $3,000.00.” The conclusions of law

included the following:

      [] Tex. Civ. Prac. & Rem. Code 38.001(8) provides that a prevailing
      party who recovers damages on a claim for breach of an oral or written
      contract may recover reasonable attorney’s fees from an individual or
      corporation, in addition to the amount of a valid claim and costs.

      [] In awarding attorney[’]s fees the Court considers the amount of
      money involved, the results obtained and the novelty and difficulty of
      the question and the Court may award less than the amount testified to
      by the attorney.

                                     Analysis

      In her sole appellate issue, Betancourt argues the trial court abused its

discretion in awarding her only $3,000 in attorney’s fees on her breach of contract

claim. On appeal and in her Motion to Modify, Reform, or Correct the Court’s Final

Judgment, Betancourt argues that the Court made an oral finding that Betancourt did

not sufficiently meet the presentment element for recovery of attorney’s fees under

Chapter 38 of the Texas Civil Practices and Remedies Code. According to

                                         4
Betancourt, her counsel presented sufficient evidence about reasonable and

necessary attorney’s fees for her breach of contract claim in the amount of $16,000

and court costs of $2,503.70, and she “was entitled to receive the full amount as an

offset to the remaining owed amounts on the Note.”1

       In arguing that the trial court made an oral finding that Betancourt did not

sufficiently meet the presentment element for recovery of attorney’s fees under

Chapter 38 of the Texas Civil Practices and Remedies Code, Betancourt relies on

the following comments by the trial court during the trial:

      THE COURT: Now, as to attorney’s fees, it does appear that there was
      a breach of the contract to convey the property, and I’m -- I don’t
      believe I heard any testimony concerning a demand for a deed, although
      there is a demand that was made in May of 2015 for that, but I don’t
      1
         We note that Betancourt mentions in her appellate brief that she presented
“sufficient evidence on the amount of attorney’s fees and costs[.]” (emphasis added)
However, Betancourt requested only that this Court “reverse and render that the
$16,000.00 of attorney’s fees spent by Appellant was reasonable and necessary,”
and that “the award of attorney’s fees should be modified and rendered by this Court
for the full amount pleaded and proved, or in the alternative remanded to the trial
court for a new determination of the proper amount of attorney’s fees.” Generally,
we can grant only that relief requested. See Qwest Microwave, Inc. v. Bedard, 756
S.W.2d 426, 439 (Tex. App.—Dallas 1988, no writ) (“We recognize that there is
authority that, upon an appeal, a court of appeals can grant only that relief requested
in a party’s brief; it cannot grant relief for which no request has been made.”); see
also Tex. Parks & Wildlife Dep’t v. Sawyer Trust, 354 S.W.3d 384, 392 (Tex. 2011)
(citing State v. Brown, 262 S.W.3d 365, 370 (Tex. 2008)) (“Generally, a party is not
entitled to relief it does not request.”). Betancourt also failed to cite any authority
supporting her statement that she may be entitled to such costs. See Tex. R. App. P.
38.1(i). For these reasons, we only address whether the trial court abused its
discretion in awarding Betancourt attorney’s fees in the amount of $3,000.
                                            5
      have any testimony as to any attorney’s fees and there is no demand for
      an amount of attorney’s fees in that document. So[,] I will find that a
      reasonable attorney’s fee due and owing to [Plaintiff’s counsel] on
      behalf of his endeavors on the part of the plaintiff would be $3,000.
      So[,] I award $3,000 in attorney’s fees, tax the costs of our ad litem
      against the defendants as well. All other costs will be taxed against the
      plaintiff.

      A trial court’s oral statements at trial do not constitute findings of fact or

conclusions of law. Ifiesimama v. Haile, 522 S.W.3d 675, 684 (Tex. App.—Houston

[1st Dist.] 2017, pet. denied); Seasha Pools, Inc. v. Hardister, 391 S.W.3d 635, 640

(Tex. App.—Austin 2012, no pet.); see also In re Doe 10, 78 S.W.3d 338, 340 n.2

(Tex. 2002) (“Oral comments from the bench are not written findings of fact.”);

Intec. Sys., Inc. v. Lowrey, 230 S.W.3d 913, 918 (Tex. App.—Dallas 2007, no pet.)

(“A court’s oral statements ‘cannot substitute’ for findings and conclusions.”); Cty.

of Dallas v. Poston, 104 S.W.3d 719, 722 (Tex. App.—Dallas 2003, no pet.) (“A

trial court’s oral comments following a bench trial may not be substituted for a

written finding of fact. [] Thus, we may not look to such comments to determine the

basis for the trial court’s ruling.” (citations omitted)). “Statements made by a trial

court outside of properly filed written findings and conclusions do not limit an

appellate court’s review.” Larry F. Smith, Inc. v. The Weber Co., 110 S.W.3d 611,

615 (Tex. App.—Dallas 2003, pet. denied). Furthermore, in civil cases, when a trial



                                          6
court’s oral pronouncement conflicts with a written judgment, the written judgment

prevails. Seasha Pools, 391 S.W.3d at 640.

      To the extent that Betancourt argues that these comments by the trial court

amount to an “oral finding” that Betancourt did not meet the presentment element

under Chapter 38, these statements cannot substitute for findings and conclusions.

See id.; Intec Sys., 230 S.W.3d at 918. The trial court made written findings of fact

and conclusions of law. In the written findings and conclusions, the trial court did

not make any findings or conclusions concerning presentment of Betancourt’s claim

for attorney’s fees. Accordingly, in determining the basis for the trial court’s ruling,

we do not consider the trial court’s oral statement about a demand for attorney’s fees

or the “presentment element” of Betancourt’s attorney’s fees on her breach of

contract claim. See Larry F. Smith, 110 S.W.3d at 615; Poston, 104 S.W.3d at 722.

      As part of her appellate issue, Betancourt argues that she presented sufficient

evidence that $16,000 was a reasonable and necessary amount of attorney’s fees for

her claim, that she was entitled to $16,000 as an offset to the remaining owed

amounts on the Note, and that the trial court abused its discretion in awarding only

$3,000 in attorney’s fees. In its findings of facts and conclusions of law, the trial

court found that $3,000 was a reasonable fee for Plaintiff’s counsel in enforcing the

contract and that, in awarding this fee, the trial court considered “the amount of

                                           7
money involved, the results obtained and the novelty and difficulty of the question

and the [trial court] may award less than the amount testified to by the attorney.”

      A party appealing from a nonjury trial in which the trial court made findings

of fact and conclusions of law should direct her attack on the sufficiency of the

evidence at specific findings of fact, rather than at the judgment as a whole. See Nw.

Park Homeowners Ass’n, Inc. v. Brundrett, 970 S.W.2d 700, 704 (Tex. App.—

Amarillo 1998, pet. denied). A challenge to an unidentified finding of fact may be

sufficient if we can fairly determine from the argument the specific finding of fact

that the appellant challenges. See Shaw v. Cty. of Dallas, 251 S.W.3d 165, 169 (Tex.

App.—Dallas 2008, pet. denied) (citing Tittizer v. Union Gas Corp., 171 S.W.3d
857, 863 (Tex. 2005)). Although here Betancourt failed to challenge any specific

finding of fact, we can fairly determine from the argument that Betancourt is

challenging Finding of Fact 5 where the trial court found that $3,000 was a

reasonable fee for the necessary services of Betancourt’s attorney in enforcing the

contract.

      A prevailing party on a breach of contract claim may recover reasonable

attorney’s fees. See Tex. Civ. Prac. & Rem. Code Ann. § 38.001(8) (West 2015).

The party seeking attorney’s fees bears the burden of establishing the fees are



                                          8
reasonable and necessary. In re Nat’l Lloyds Ins. Co., 532 S.W.3d 794, 809 (Tex.

2017) (orig. proceeding).

      The amount of attorney’s fees awarded by the trial court in a bench trial is

reviewed for an abuse of discretion. Dernick Res., Inc. v. Wilstein, 471 S.W.3d 468,

490 (Tex. App.—Houston [1st Dist.] 2015, pet. denied) (citing Ridge Oil Co. v.

Guinn Invs., Inc., 148 S.W.3d 143, 163 (Tex. 2004)); see also Bocquet v. Herring,

972 S.W.2d 19, 20-21 (Tex. 1998). The trial court abuses its discretion if it awards

expenses without legally and factually sufficient evidence that the attorney’s fees

awarded were reasonable. Cf. Bocquet, 972 S.W.2d at 20-21; Charette v. Fitzgerald,

213 S.W.3d 505, 512 (Tex. App.—Houston [14th Dist.] 2006, no pet.). In

determining if the evidence is legally sufficient, we must consider evidence in the

light most favorable to the challenged finding and indulge every reasonable

inference that would support it. See Bass v. Walker, 99 S.W.3d 877, 883 (Tex.

App.—Houston [14th Dist.] 2003, pet. denied). We must credit favorable evidence

if a reasonable factfinder could and disregard contrary evidence unless a reasonable

factfinder could not. See id. at 883. When reviewing a challenge to the factual

sufficiency of the evidence, we examine the entire record, considering both the

evidence in favor of, and contrary to, the challenged finding. See Cain v. Bain, 709
S.W.2d 175, 176 (Tex. 1986). After considering all the evidence, we will set aside

                                         9
the fact finding only if it is so contrary to the overwhelming weight of the evidence

as to be clearly wrong and unjust. Pool v. Ford Motor Co., 715 S.W.2d 629, 635

(Tex. 1986). In a nonjury trial, the trial court is the sole judge of the credibility of

the witnesses and the weight to be given to their testimony. Tate v. Commodore Cty.

Mut. Ins., Co., 767 S.W.2d 219, 224 (Tex. App.—Dallas 1989, writ denied).

      An attorney’s fees award must be supported by evidence that the fees are

reasonable and necessary. Wilstein, 471 S.W.3d at 490. “The reasonableness of

attorney’s fees is ordinarily left to the factfinder[.]” Smith v. Patrick W.Y. Tam Trust,

296 S.W.3d 545, 547 (Tex. 2009). A trial court determines the reasonableness of the

amount awarded as attorney’s fees by considering eight nonexclusive factors

enumerated in Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812, 818

(Tex. 1997). In re Nat’l Lloyds Ins. Co., 532 S.W.3d at 809; Wilstein, 471 S.W.3d at

490; see also Smith, 296 S.W.3d at 548 (“We have held that the Arthur Andersen

factors apply to fee awards made by trial courts, not just juries.”).

      The factors are (1) the time and labor required, the novelty and difficulty of

the questions involved, and the skill required to perform the legal service properly;

(2) the likelihood that the acceptance of the particular employment will preclude

other employment by the lawyer; (3) the fee customarily charged in the locality for

similar legal services; (4) the amount involved and the results obtained; (5) the time

                                           10
limitations imposed by the client or by the circumstances; (6) the nature and length

of the professional relationship with the client; (7) the experience, reputation, and

ability of the lawyer or lawyers performing the services; and (8) whether the fee is

fixed or contingent on the results obtained or uncertainty of collection before the

legal services have been rendered. Arthur Andersen, 945 S.W.2d at 818 (citing Tex.

Disciplinary Rules Prof’l Conduct 1.04(b), reprinted in Tex. Gov’t Code Ann., tit.

2, subtit. G, app. A) (West 2013).

      A trial court need not receive evidence on each Arthur Andersen factor.

Brockie v. Webb, 244 S.W.3d 905, 909-10 (Tex. App.—Dallas 2008, pet. denied).

An award of attorney’s fees must not be “excessive or extreme, but rather moderate

or fair.” Garcia v. Gomez, 319 S.W.3d 638, 642 (Tex. 2010). While an attorney’s

testimony is some evidence of a reasonable fee, it is not conclusive. Id.

      Plaintiff’s counsel provided testimony about the attorney’s fees:

             . . . I’m a licensed attorney in the state of Texas. I have been
      licensed in the state of Texas since November of 2012. I practice
      primarily in real estate law.
             It is my belief that the plaintiff is entitled to recover reasonable
      attorney’s fees requested pursuant to Texas Rules of Civil Practice and
      Remedies Code 37.009 and 38.001.
             It is my opinion that the fees that we are requesting are
      reasonable attorney’s fees based upon the following factors: the novelty
      and difficulty of the issue involved, the skill required to provide legal
      service properly, and the experience, reputation, and expertise of
      myself as a lawyer, in addition to the time and labor involved to perform
      the legal services and the fee customarily charged in this community.
                                           11
                . . . [I]t is my opinion that the attorney’s fees incurred by my
      client in a total of $16,000 is a reasonable and necessary amount for the
      prosecution of this case. We have billed the -- our client at $200 an
      hour, and we have billed a total of 80 hours.
                Those hours include petition drafting, amended pleadings and
      responses to pleadings of approximately ten hours, drafting and
      preparing of motions and responses to opposing parties’ motions,
      review of documents of approximately 14 hours, participation in
      hearings and time spent of approximately five hours, preparation of trial
      . . . , including preparation of Findings of Fact and Conclusions of Law
      and exhibit lists, witness prep, approximately 18 hours; drafting and
      responding to written discovery, approximately four hours; time
      included in pretrial hearings of various kinds, of approximately five
      hours; and then general communication, including E-mail, written
      correspondence with Ms. Roche, my client, the previous attorneys for
      the taxing authority, et cetera, of approximately 25 hours.
                ....
                Your Honor, in addition to the attorney’s fees, I want to be
      mindful that my client will also be seeking to recover the costs of court
      incurred. And the total costs of those -- the court incurred were
      $2,503.70 prior to any billing from the attorney ad litem in this matter.
      And those include the costs of citation by publication, the service of
      process on the multiple parties that were listed as defendants, and the
      costs of filing.

      The trial court here adjusted the attorney’s fees sought from $16,000 down to

$3,000. The trial court expressly stated in its conclusions of law that in awarding the

attorney’s fees it considered “the amount of money involved, the results obtained

and the novelty and difficulty of the question[,]” and that it “may award less than the

amount testified to by the attorney.” After considering all the evidence in a light

most favorable to the challenged finding and indulging every reasonable inference

that would support it, we cannot say that the finding of the trial court is so contrary
                                         12
to the overwhelming weight of the evidence as to be clearly wrong and unjust. See

Pool, 715 S.W.2d at 635. In this case, the trial court may have determined that the

fees were unsegregated and that a significant portion of the attorney’s fees were

attributable to claims upon which attorney’s fees are not recoverable. We cannot say

the trial court abused its discretion in awarding the fees. See Wilstein, 471 S.W.3d at

490. We overrule Betancourt’s appellate issue. The trial court’s judgment is

affirmed.

      AFFIRMED.


                                                     _________________________
                                                        LEANNE JOHNSON
                                                              Justice


Submitted on September 26, 2018
Opinion Delivered January 17, 2019

Before Kreger, Horton, and Johnson, JJ.




                                          13